                          UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF OHIO
                                WESTERN DIVISION

JASON STUBBS,                                     Case No. 1:17-cv-721

       Plaintiff,
                                                  Dlott, J.
               vs                                 Bowman, M.J.

PAUL BRYANT, et al.,

       Defendants.


                          REPORT AND RECOMMENDATION

       Plaintiff, an inmate in the Warren Correctional Institution, filed this pro se civil

action against defendants Deputy Paul Bryant and inmate Ivon Scarville. (Doc. 1). This

matter is now before the Court on Defendant Paul Bryant’s motion for judgment on the

pleadings (Doc. 21) and the parties responsive memoranda (Docs. 25, 26).

       I. Background and Facts

       On October 26, 2017, Plaintiff, an inmate in the Warren Correctional Institution,

filed this pro se civil action against Defendants Deputy Paul Bryant and inmate Ivon

Scarville. (Doc. 1). On January 16, 2018, this Court dismissed all of Plaintiff’s claims

against defendants Deputy Bryant and inmate Scarville, “with the exception of plaintiff’s

Eighth Amendment failure-to protect claim against Bryant.” (Doc. 10, Order and Report

and Recommendation, at Page ID 120).

       Plaintiff alleges that he requested protective control during his intake interview.

(Doc. 1 at PageID 5). Plaintiff alleges a deputy sheriff escorted him to a unit where he

was attacked by Scarville, Plaintiff’s cellmate. (Id.). Plaintiff alleges that Scarville asked

Plaintiff questions regarding a shooting Plaintiff was involved in and Plaintiff responded

                                              1
by telling him “it was none of his concern.” (Id.). Plaintiff alleges that Scarville then

“violently struck [Plaintiff’s] face breaking [his] jaw in four [separate] places.” (Id.). Plaintiff

alleges that Defendant Bryant “had [knowledge] of this situation, and [defendant Bryant]

failed to protect [Plaintiff].” (Id.). Plaintiff also claims that “I’ve been complaining about my

broken jaw hurting for the last 5 years” and “my problem started happend [sic] in the [sic]

8.4.13.” (Doc.1 at Page ID 8.)

       It appears from the complaint that this incident occurred on or about August 4,

2013, more than four years before Plaintiff filed this instant action. Namely, Plaintiff

appears to allege that Defendant Bryant failed to protect him – “8.4.13,” or about “5 years”

ago. (Id.) Plaintiff’s complaint is regarding his “broken jaw,” which he has been

complaining about “hurting for the last five years.” His “problem started happened [sic] in

the 8.4.13.” As such, Defendants contend that this matter should be dismiss as a matter

of law as untimely. The undersigned agrees.

       II. Defendants motion for Judgment on the Pleadings is well-taken

       Under Fed. R. Civ. P. 12(c), “[a]fter the pleadings are closed--but early enough not

to delay trial--a party may move for judgment on the pleadings.” In ruling on a motion for

judgment on the pleadings, the court must accept all the factual allegations in the

complaint as true. United States v. Moriarty, 8 F.3d 329, 332 (6th Cir. 1993). “The motion

is granted when no material issue of fact exists and the party making the motion is entitled

to judgment as a matter of law.” Id., citing Paskvan v. City of Cleveland Civil Serv.

Comm’n, 946 F.2d 1233, 1235 (6th Cir. 1991).

       Plaintiff’s civil rights complaint is governed by Ohio’s two-year statute of limitations

applicable to personal injury claims. See Browning v. Pendleton, 869 F.2d 989, 992 (6th



                                                 2
Cir. 1989) (holding that the “appropriate statute of limitations for 42 U.S.C. § 1983 civil

rights actions arising in Ohio is contained in Ohio Rev. Code § 2305.10, which requires

that actions for bodily injury be filed within two years after their accrual”); see also Wallace

v. Kato, 549 U.S. 384, 387 (2007) (and Supreme Court cases cited therein) (holding that

the statute of limitations governing § 1983 actions “is that which the State provides for

personal-injury torts”); Zundel v. Holder, 687 F.3d 271, 281 (6th Cir. 2012) (“the settled

practice ... to adopt a local time limitation as federal law if it is not inconsistent with federal

law or policy to do so” is applicable “to § 1983 actions and to Bivens actions because

neither the Federal Constitution nor the § 1983 statute provides timeliness rules

governing implied damages”) (internal citation and quotation marks omitted).

       Here, Plaintiff’s claims are governed by the two-year statute of limitations because

it was a § 1983 civil rights action arising out of events that occurred in Ohio. Plaintiff’s

complaint was filed on October 26, 2017. Therefore, any events alleged to have occurred

before October 26, 2015, are untimely. As noted above, Plaintiff claims Defendant Bryant

failed to protect him – “8.4.13,” or about “5 years” ago. (Id.) Plaintiff’s complaint is

regarding his “broken jaw,” which he has been complaining about “hurting for the last five

years.” His “problem started happened [sic] in the 8.4.13.” Accordingly, Plaintiff’s Eighth

Amendment failure-to-protect claim against Defendants should be dismissed as untimely

because it is outside the two-year statute of limitations period.




                                                3
      III. Conclusion

      For these reasons, is therefore RECOMMENDED that Defendants’ motion for

judgment on the pleadings (Doc. 21) be GRANTED, all pending motions (Doc. 17) be

DENIED as MOOT and this case be CLOSED.

                                                   s/Stephanie K. Bowman
                                                 Stephanie K. Bowman
                                                 United States Magistrate Judge




                                       4
                         UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF OHIO
                               WESTERN DIVISION

JASON STUBBS,                                  Case No. 1:17-cv-721

      Plaintiff,
                                               Dlott, J.
              vs                               Bowman, M.J.

PAUL BRYANT, et al.,

      Defendants.

                                        NOTICE

      Pursuant to Fed. R. Civ. P. 72(b), any party may serve and file specific, written

objections to this Report & Recommendation (“R&R”) within FOURTEEN (14) DAYS after

being served with a copy thereof. That period may be extended further by the Court on

timely motion by either side for an extension of time. All objections shall specify the

portion(s) of the R&R objected to, and shall be accompanied by a memorandum of law in

support of the objections. A party shall respond to an opponent’s objections within

FOURTEEN DAYS after being served with a copy of those objections. Failure to make

objections in accordance with this procedure may forfeit rights on appeal. See Thomas

v. Arn, 474 U.S. 140 (1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).




                                           5
